 


110 HR 44 IH: Stabilizing Affordable Housing for the Future Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 44 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Velázquez (for herself and Mr. Towns) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To preserve affordable housing opportunities for low-income families, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stabilizing Affordable Housing for the Future Act. 
2.Investment through up-front grants from General Insurance Fund 
(a)1997 ActSubsection (a) of section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a(a)) is amended by striking the last sentence. 
(b)1978 ActParagraph (4) of section 203(f) of the Housing and Community Development Amendments of 1978 (12 U.S.C. 1701z–11(f)(4)) is amended by striking the last sentence. 
3.Preservation of HUD-held and HUD-owned buildings Section 204(a) of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a(a)) is amended— 
(1)by striking During and all that follows through and thereafter, the provision of and inserting In managing and disposing of multifamily properties during any fiscal year, the Secretary may provide; and 
(2)by striking notwithstanding any other provision and inserting consistent with other provisions.  
4.Maintaining affordability through continued assistance and escrowing of rental assistance 
(a)Requirement To maintain assistanceSubject to subsection (c) and notwithstanding any other provision of law, in managing and disposing of any multifamily property that is owned by, or subject to a mortgage held by, the Secretary of Housing and Urban Development, the Secretary shall maintain payment of any rental assistance that is attached to any dwelling units in the property and provided under a contract for the property under section 8 of the United States Housing Act of 1937 or under any other program administered by the Secretary, as provided in this section. 
(b)Escrow for properties not meeting housing quality standardsIn the case of any transfer of a distressed multifamily property that does not comply with housing quality standards applicable to the property, the Secretary may not recapture any rental assistance described in subsection (a) for the property, but shall hold any such assistance in escrow for the property during the period of noncompliance and, upon determining that the property complies with such standards make such assistance available for the property. 
(c)Projects not feasible for continued assistanceWith respect to a multifamily property described in subsection (a), to the extent the Secretary, in consultation with the tenants of the property, determines that the property is not feasible for continued rental assistance payments under such section 8, or other programs, based on consideration of the costs of rehabilitating and operating the property, after utilizing all available Federal, State, and local resources including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), the Secretary may, in consultation with the tenants of that property, contract with an owner or owners of other existing housing properties to make project-based rental assistance payments for such other properties or provide other rental assistance.   
5.Building acquisition: valuation of physically distressed properties sold by HUD in discount salesSection 2001 of the Deficit Reduction Act of 2005 (12 U.S.C. 1701z–11 note) is amended— 
(1)in paragraph (4), by striking without taking into account any affordability requirementsand inserting the following: as determined using industry standard appraisal practices, including consideration of the cost of repairs needed for the property subject to the loan to comply with minimum safety and building standards and the cost of maintaining the affordability restrictions applicable under the original loan or grant for the property ; and 
(2)in paragraph (7), by striking without taking into account any affordability requirementsand inserting the following: as determined using industry standard appraisal practices, including consideration of the cost of repairs needed for the property to comply with minimum safety and building standards and the cost of maintaining the affordability restrictions applicable under the original loan or grant for the property. 
6.Multifamily housing mortgage foreclosure The Multifamily Mortgage Foreclosure Act of 1981 is amended— 
(1)in section 362 (12 U.S.C. 3701)— 
(A)in paragraph (5), by striking and at the end; 
(B)in paragraph (6), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(7)mortgages transferred by the Secretary to State and local governments should be foreclosed in the same manner as mortgages held by the Secretary.; 
(2)in section 363 (12 U.S.C. 3702)— 
(A)in paragraph (9), by striking and at the end; 
(B)in paragraph (10), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(11)“State or local government transferee” means any state or unit of general local government, any public housing authority, or any State or local housing finance agency that has acquired mortgages pursuant to section 203 of the Housing and Community Development Amendments of 1978 (12 U.S.C. 1701z–11), section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a), or any other provision of law, that were previously held by the Secretary.; 
(3)in section 364 (12 U.S.C. 3703)— 
(A)by inserting , or any State or local government transferee, after Secretary the first and fourth places such term appears; and 
(B)by inserting , or the State or local government transferee, after Secretary the second, third, and fifth places such term appears; 
(4)in section 365 (12 U.S.C. 3704)— 
(A)by inserting , or any State or local government transferee, after Secretary the first place such term appears; 
(B)by inserting , or the State or local government transferee, after Secretary each other place such term appears; and 
(C)by striking the last 3 sentences and inserting the following: The entity designating the foreclosure commissioner, whether the Secretary or any State or local government transferee, shall be a guarantor of payment of any judgment against the foreclosure commissioner for damages based upon the commissioner's failure properly to perform the commissioner's duties. As between the entity designating the foreclosure commissioner, whether the Secretary or any State or local government transferee, and the mortgagor, the entity designating the foreclosure commissioner shall bear the risk of any financial default by the foreclosure commissioner. In the event that the Secretary or any State or local government transferee makes any payment pursuant to the preceding two sentences, the Secretary or any State or local government transferee shall be fully subrogated to the rights satisfied by such payment.;  
(5)in section 366 (12 U.S.C. 3705)— 
(A)by inserting , or any State or local government transferee, after Secretary the first, third, fourth, and fifth place such term appears; and 
(B)by inserting , or the State or local government transferee, after Secretary the second and sixth places such term appears; 
(6)in section 367 (12 U.S.C. 3706)— 
(A)in subsection (a)— 
(i)in paragraph (1), by inserting or the State or local government transferee, after Secretary,; and 
(ii)in paragraph (8), by inserting , or the State or local government transferee after Secretary; 
(B)in subsection (b)— 
(i)by inserting , or any State or local government transferee, after Secretary the first and second places such term appears; and 
(ii)by inserting , or the State or local government transferee, after Secretary the third place such term appears; and 
(C)by adding at the end the following new subsection: 
 
(c)In any case in which a State or local government transferee is the purchaser of a multifamily project, the State or local government transferee shall manage and dispose of such project to benefit those originally intended to be assisted under the prior program unless continued operation and disposition of the property under such program is not feasible based on consideration of the costs of rehabilitating and operating the property after considering all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note).. 
(7)in section 368 (12 U.S.C. 3707)— 
(A)by inserting , or any State or local government transferee, after Secretary the first and third places such term appears; and 
(B)by inserting , or the State of local government transferee, after Secretary the second place such term appears; 
(8)in section 369A (12 U.S.C. 3709)— 
(A)by inserting , or any State or local government transferee, after Secretary the second place such term appears; and 
(B)by inserting , or the State or local government transferee, after Secretary the first, third, and fourth places such term appears;  
(9)in section 369B (12 U.S.C. 3710)— 
(A)by inserting , or the State of local government transferee, after Secretary the first and second places such term appears; and 
(B)by inserting , or any State or local government transferee, after Secretary each other place such term appears; 
(10)in section 369E (12 U.S.C. 3713), by inserting , or any State or local government transferee, after Secretary each place such term appears; and 
(11)in section 369F(a)(1) (12 U.S.C. 3714(a)(1)), by inserting , or any State or local government transferee, before the semicolon at the end. 
7.Building transfers: requirements for purchasers of FHA-insured projects and section 8 projectsNot later than 90 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue a proposed rulemaking, in accordance with title 5, United States Code, that applies the participation and certification requirements for potential purchasers required under section 219 of Division G of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 397) and applicable to the sale of HUD-owned multifamily housing projects and the foreclosure sale of any multifamily housing securing a mortgage held by the Secretary also to the sale of any multifamily housing having a mortgage that is insured under the National Housing Act or for which assistance is provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) under a project-based assistance contract. 
8.Transparency regarding building information 
(a)Required posting on websiteThe Secretary of Housing and Urban Development shall make publicly available, by posting on a World Wide Web site of the Department, information regarding multifamily housing properties for which rental assistance is provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), for which other rental assistance or a subsidy is provided under a program administered by the Secretary, or for which a mortgage is insured under the National Housing Act (12 U.S.C. 1701 et seq.). 
(b)Required informationThe information described in subsection (a) regarding a property shall include— 
(1)information regarding the results of physical inspections of the property, including any real estate assessment center (REAC) scores for the property; 
(2)any notices, plans, and information relating to the property required under the Low-Income Housing Preservation and Resident Homeownership Act of 1990, including a notice of intent to prepay a mortgage under section 212, information under section 216, a second notice of intent under section 216(d), a plan of action under section 217, and notice of approval of a plan of action under section 225; 
(3)any notice of request to terminate an insurance contract under title II of the National Housing Act (12 U.S.C. 1707 et seq.) for a loan or mortgage on the property; 
(4)any notice of request to prepay a loan or mortgage on the property insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.); and 
(5)any notice under section 8(c)(8) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)(8)) of proposed termination of an assistance contract under such section for the property. 
(c)UpdatingThe Secretary of Housing and Urban Development shall update the information made available pursuant to this section not less than quarterly.  
 
